Title: To Thomas Jefferson from Chardon, 10 July 1789
From: Chardon, Daniel Marc Antoine
To: Jefferson, Thomas



Monsieur
Paris le 10. Juillet 1789.

M. le comte de la Luzerne a eû hier une conférence avec M. le Comte De Montmorin, à laquelle j’ai été appellé, relativement à la Saisie des armes, appartenantes aux états unis, saisies à Nantes par le Sieur Puchelberg, entre les mains du Sieur Schwingauser, et dont vous demandez la main levée au nom des états unis. Ces deux Ministres m’ont chargé d’écrire au Sieur Puchelberg pour l’engager à accéder à l’arbitrage que vous avez proposé, à l’effet de parvenir à terminer cette affaire, sauf, s’il s’y refuse, à porter en définitif l’affaire devant Sa Majesté en Son conseil. J’écris dans cet esprit à ce Négociant. Aussitot que Sa reponse me sera parvenue, j’aurai l’honneur de vous en faire part.
Je suis avec respect, Monsieur, Votre très humble et très Obéissant Serviteur

Chardon

